Citation Nr: 1341138	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-02 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by headaches.

3.  Entitlement to service connection for a disability manifested by seizures.

4.  Entitlement to service connection for a left eye disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a left arm disability.

7.  Entitlement to service connection for a left wrist disability.

8.  Entitlement to service connection for a left hand disability.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for a right foot disability.

11.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the RO in Winston-Salem, North Carolina.

In August 2012, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2013).  A transcript of the hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he was receiving disability benefits from the Social Security Administration (SSA) based on the same disabilities here on appeal.  The Veteran testified that he has been receiving benefits since 2006.  To date, records from SSA have not been requested.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

This duty is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection as well.  The United States Court of Appeals for Veterans Claims has held that VA is required to request records from SSA where an award of benefits was based on the same condition(s) for which the VA claimant was seeking service connection in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio v. Principi, 16 Vet. App. 183,187-88 (2002).

Even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance as SSA conducts periodic examinations to determine the employability status of recipients.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The file contains medical records for treatment at the VA in Fayetteville starting in April 2009.  However, the Veteran testified that he began to seek VA treatment in either 2005 or 2006 at this facility.  Therefore, efforts should be made to obtain the outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Request all records from SSA pertaining to the Veteran's disability determination and associate them with the claims file.  

2.  Request the Veteran's medical records from VA Fayetteville for all treatment from 2005 to April 2009.  If no records are available, any negative responses should be documented.

3.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


